Citation Nr: 0824061	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-14 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to VA benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 administrative 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1.  Upon the appellant's enlistment into service on June 30, 
1969, his initial obligated period of service was for three 
years.  The appellant served until July 25, 1971, at which 
time he was honorably discharged, although he was not 
eligible for complete separation when discharged on that 
date.

2.  The appellant immediately reenlisted for active military 
duty on July 26, 1971 and served until September 6, 1972, at 
which time he received an other than honorable discharge.

3.  During the appellant's second period of service, he 
embarked upon a series of three absent without leaves (AWOLs) 
totalling 168 days.  He was punished for the first two 
absences and requested separation in lieu of trial by court 
martial for the last AWOL of 157 days.  The request was 
accepted, and he received an undesirable discharge. 

4.  There is no evidence showing that the appellant was 
insane at the time of the AWOL offenses that resulted in his 
undesirable discharge.

5.  By a May 1973 Administrative Decision, the RO determined 
that the other than honorable discharge received on September 
6, 1972 was a discharge under dishonorable conditions due to 
the period of AWOL from March 9, 1972 to August 10, 1972. 

6.  In April 1977, under the Special Discharge Review 
Program, the appellant's discharge was upgraded to 
general/under honorable conditions. 

7.  In April 1978, the appellant's upgraded character of 
discharge underwent a review by the Military Discharge Review 
Board which decided not to affirm his upgraded discharge.

8.  Since the appellant's discharge from his second period of 
service constituted a "conditional" discharge, his entire 
period of service, from June 1969 to September 1972, is 
considered dishonorable for VA purposes.


CONCLUSION OF LAW

The character of the appellant's service from June 1969 to 
September 1972 precludes entitlement to VA benefits. 38 
U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in 
Manning, that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue here on appeal.

Analysis

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The legal 
criteria provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

As an exception to the above provisions, it is noted that, if 
the evidence shows that the person in question was insane at 
the time of committing the offense leading to the discharge, 
that person is not precluded from benefits by that discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

Additionally, an honorable or general discharge issued prior 
to October 8, 1977, under authority other than that listed in 
paragraphs (h) (1), (2) and (3) of 38 C.F.R. § 3.12 by a 
discharge review board established under 10 U.S.C. 1553 set 
aside any bar to benefits imposed under paragraph (c) or (d) 
of this section except the bar contained in paragraph (c) 
(2).  38 C.F.R. § 3.12(f). 

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense 's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions. 38 C.F.R. § 3.12(h).

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).

In this case, after the appellant filed a claim for post-
traumatic stress disorder and non-service connected pension, 
the RO denied entitlement to the benefits sought based on the 
character of his discharge from service. 

At the time of the appellant's enlistment into service on 
June 30, 1969, his initial obligated period of service was 
for three years.  He served until July 25, 1971, at which 
time he was honorably discharged.  He was not eligible for 
complete separation when discharged on July 25, 1971.  He 
reenlisted on July 26, 1971, and received an other than 
honorable discharge on September 6, 1972.

Based upon an April 1978 hearing, in its Case Report and 
Directive, the Army Discharge Review Board noted that during 
the appellant's second period of service, he embarked upon a 
series of three absent AWOLs totalling 168 days.  He was 
punished for the first two absences and requested separation 
in lieu of trial for the last AWOL of 157 days for the period 
from March 9, 1972 to August 10, 1972.  The request was 
accepted and he received an undesirable discharge. 

By an Administrative Decision, dated in May 1973, the RO 
addressed the question of whether the appellant's other than 
honorable discharge was a bar to receipt of VA benefits.  In 
this regard, the RO stated that the appellant had one period 
of AWOL from March 9, 1972 to August 10, 1972 and he 
requested an undesirable discharge for good service to avoid 
trial by court martial.  Accordingly, the RO determined that 
due to the long period of AWOL, his discharge was due to 
willful and persistent misconduct.  Thus, the RO concluded 
that the appellant's discharge on September 6, 1972 was under 
dishonorable conditions and a bar to VA benefits under the 
pertinet VA provisions.  

Subsequently, in April 1977, under the Department of 
Defense's Special Discharge Review Program, the appellant's 
discharge was upgraded to general/under honorable conditions. 

Thereafter, in April 1978, the appellant's upgraded character 
of discharge underwent a review by the Military Discharge 
Review Board which decided not to affirm the appellant's 
upgraded discharge and upheld the original discharge. 

In the present case, the appellant's discharge from his 
initial period of service constituted a "conditional" 
discharge.  The appellant did not complete the original 
period of enlistment he was obligated for and was discharged 
because he reenlisted before the obligated period ended.  
Thus, the appellant's period of service from June 1969 to 
September 1972 is viewed, for VA purposes, as one, single 
period, and the character of the final termination of service 
renders him ineligible for benefits based on disease or 
injury incurred during the prior period of service.  See 38 
U.S.C.A. 
§ 101(18); 38 C.F.R. § 3.13.

As noted above, acceptance of undesirable discharge in lieu 
of trial by general court martial as in this case, is a bar 
to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release.  See 38 C.F.R. § 3.12(b).  There is no 
evidence of record that the appellant was insane when he was 
AWOL from March 9, 1972 to August 10, 1972, and it has not 
been contended otherwise.  An insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or who 
interferes with the piece of society, or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs, as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  See 38 
C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that 
the term "constitutionally psychopathic" was synonymous with 
psychopathic personality (antisocial personality disorder).  
Consulting various well-accepted legal authority, General 
Counsel also noted that the term insanity was more or less 
synonymous with "psychosis."  See VAOPGCPREC 20-97.  The 
Board notes the appellant's contention that he was having 
problems with his nerves during the period in question and 
was told to go AWOL by his commanding officer.  However, 
there is no evidence of record showing a finding or diagnosis 
of insanity, to include during the appellant's period of 
service (the examination at service discharge showed a normal 
psychiatric evaluation), or clinical evidence demonstrating 
the inability to distinguish right from wrong.  The burden is 
on the appellant to submit competent medical evidence that he 
was insane at the time of his offenses.  See Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

Additionally, the Board is aware that the appellant's 
character of discharge was later upgraded to under honorable 
conditions by the Department of Defense Special Discharge 
Program.  As noted in the law and regulations above, however, 
this alone is not sufficient to remove the bar to VA 
benefits.  See 38 C.F.R. 3.12(h).  A discharge review board 
could upgrade a character of discharge on an individual case 
basis removing a bar to benefits.  See 38 C.F.R. § 3.12 (h), 
supra.  However, in this case, the appellant's discharge was 
not upgraded on an individual basis but rather on a group.  
Furthermore, in April 1978, the appellant's upgraded 
character of discharge underwent a review by the Military 
Discharge Review Board which decided not to affirm the 
appellant's upgraded discharge.  Since the Discharge Review 
Board did not upgrade the appellant's character of discharge, 
the bar to benefits established under 38 C.F.R. § 3.12(d) due 
to acceptance of an undesirable discharge in lieu of trial by 
general court-martial remains in effect.  See 38 C.F.R. 
§ 3.12(g),(h).

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his period of service from June 1969 to September 
1972.  Consequently, the appellant has no legal entitlement 
to VA benefits based on disease or injury incurred between 
those dates, and his claim must be denied as a matter of law.  
See 38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
instant case, the benefit of the doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




(CONTINUED ON NEXT PAGE)

ORDER

The character of the appellant's service from June 1969 to 
September 1972 is a bar to entitlement to VA benefits; the 
appeal is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


